DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 1/29/21.  Claims 1-4, 11, 12, 16, 18, and 19 have been amended.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 124, 132, and 136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 15, Line 1:  There appears to be a missing verb –be—after the word “can”.
Paragraph 15, Line 17:  The vehicle is numbered –140—in the drawings, not “135”.
Paragraph 16, Line 7:  The noun “emphasis” should be replaced with the verb –emphasize--.
Paragraph 17, Line 12:  The base station is numbered –117C--, not “117cC”.
Paragraph 17, Line 14:  The base stations are numbered –117A-117C--, not “117a-117c”.
Paragraph 19, Line 5:  The verb “activate” should be replaced with –activated--.
Paragraph 19, Line 9:  There is an extra word “or” in this line.
Paragraph 23, Line 2:  The verb “collect” should be replaced with –collects--.
Paragraph 27, Line 1:  An article –a—is needed before the word “password”.
Paragraph 32, Line 25:  The noun “heading” should be replaced with the verb –heeding--.
Paragraph 34, Line 5:  The word “us” should be replaced with the verb –use--.
Paragraph 34, Line 6:  The article before “grading” should be –a--, not “an”.
Paragraph 36, Line 7:  A verb –be—is needed after the word “can”.
Paragraph 44, Line 9:  There is no period at the end of this sentence.
Paragraph 50, Line 4:  There is an extra letter “o” in this line.
Paragraph 56, Line 7:  It appears a verb is messing before “a notification”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang [US 2016/0232785] in view of Rauscher et al [U.S. 7,872,593] and Wang [US 2018/0174446].
For claim 1, the device taught by Wang includes the following claimed subject matter, as noted, 1) the claimed processing system is met by the microprocessor (Paragraph 46, mobile application runs on the mobile device including a microprocessor), 2) the claimed memory that stores executable instructions is met by the memory (Paragraph 46: memory) that facilitates performed of operations comprising 3) the claimed identifying an occupant of the vehicle is achieved using the microprocessor that identifies the user (Paragraph 49: user ID for each user of the application) and the vehicle (Paragraph 50: user changes the type of vehicle they are currently driving using type of plate), 4) the claimed retrieving a profile associated with the occupant is read on the specification (Paragraph 72: server receives a report and user’s location and determines contextual information provided by the user or stored in the user profile), 5) the claimed determining the current driving location of the vehicle is achieved using the GPS (Paragraph 61: Global Positioning System; Paragraph 64: location identifier using GPS), 6) the claimed accessing traffic enforcement associated with the driving location is read on the specification (Paragraph 139: display accesses and displays a comparison of traffic rules for different countries, states, cities, or municipalities based on the current location of the vehicle), and 7) the claimed transmitting an alert according to the profile is achieved using the in-vehicle display (No. 5) that displays traffic violation alerts (Paragraph 139) to avoid potential traffic violations.  However, there is no mention of detecting an event in a driving path of the vehicle as well as obtaining event information regarding the event comprising real-time video images regarding a traffic enforcement activity.
Cameras have been used in vehicles to observe events and environments surrounding the vehicle for some time.  The system taught by Rauscher creates image files using a plurality of vehicles (Nos. 31-34) having their own cameras (Nos. 39-42).  Furthermore, the images may be linked to location coordinates using GPS receivers (Nos. 35-38) located in each vehicle.  The Rauscher reference goes on to state that real-time video is becoming increasingly important to provide security and legal justification in court rulings, and can provide information from an event such as a scene of a crime, car accident, or terrorist activity (Col. 1, Lns. 43-50).
The Wang reference needs to gather information regarding traffic events in order to function efficiently.  Wang needs up-to-date information in order to notify drivers of traffic conditions.  And the Rauscher reference provides an easy and automatic method of gathering this information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate video images in the Wang reference for the purpose of easily and efficiently gathering the traffic information it needs to function properly.
Another claimed element not found in either reference above is generating a traffic enforcement grade for the driving location.
Grading traffic enforcement has been mentioned in the prior art.  The system taught by the same entity as the primary reference, Wang ‘446, provides traffic violation avoidance by categorizing traffic data into data types or user types corresponding to one another.  It does this by gathering and analyzing traffic violation related data to predict and infer potential traffic violations for a user (Paragraph 3).  Furthermore, the Wang ‘446 reference even depicts (Fig. 6) an in-vehicle display that provide potential traffic violations or driver behavior that may result in a traffic violation.  One useful embodiment of the reference is a method (Fig. 16) that classifies or “grades” the number of incidents for a particular region.  As seen in the figure (Paragraph 207), the user’s location or intended location is stored in a database and then retrieves traffic violation related data for the geographic region between their current location and intended location to then identify if the area has a high, medium, and/or low number of incidents of traffic violations (No. 1606).  Once identified, this data is then displayed to the user using different formats for each of the different areas (No. 1608).  Furthermore, the system can check the database to determine if newly entered traffic violation data has been found.  That way the system can revise the identification of the areas with the new data.
The second Wang reference provides a need for a method for storing and upgrading traffic violation citation data to help drivers comply with traffic laws and rules for a plurality of locations to avoid said citations or accidents.  It also provides a resource for users to educate themselves about traffic rules, regulations, and laws and the manner in which they apply in real time traffic situations.  And this is also the main property of the Wang ‘785 reference mentioned above.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a grading system in the combination of references above in order to provide a useful resource for real-time enforcement of traffic laws to drivers in a specific area.
For claim 2, the pertinent information the user registers with the service of Wang ‘785 includes driver’s license information (Paragraph 49).
For claim 3, the Wang ‘785 reference selects a driver-specific enforcement scenario from the traffic enforcement information (Paragraph 138: traffic related data records 104 including historical violation citations and real-time traffic violations).
For claim 4, the Wang ‘785 reference allows the user to change input or preference within settings such as changing the type of vehicle they are currently driving (Paragraph 50).
For claim 5, the Wang reference selects a driver-specific enforcement scenario as noted above.  The claimed event is met by the images collected in the Rauscher reference.
For claim 6, the Wang reference also includes a speed sensor (No. 806) and accelerometer (No. 802) to receive vehicle operating parameters, wherein the location identifier and the speed sensor is used to identify location and speed of the vehicle and alert the user during driving in a predefined radius of locations with speed limitations (Paragraph 141).
For claim 7, the cameras (Nos. 39-42) of Rauscher collect environmental information associated with the vehicle (Fig. 4).
For claim 9, the alerts of Wang ‘785 are presented using an in-vehicle display (Fig. 5).
For claim 10, the information obtained in Rauscher is captures using cameras (Nos. 39-42) integral with the vehicle (Fig. 2).
For claim 11, the non-transitory machine-readable medium comprising executable instructions (Paragraph 65: program storage medium is non-transitory; the program storage medium embodies a program of instructions executable by a microprocessor) taught by Wang performs the following claimed steps, as noted, 1) the claimed identifying an occupant of the vehicle is achieved using the microprocessor that identifies the user (Paragraph 49: user ID for each user of the application) and the vehicle (Paragraph 50: user changes the type of vehicle they are currently driving using type of plate), 2) the claimed retrieving a profile associated with the occupant is read on the specification (Paragraph 72: server receives a report and user’s location and determines contextual information provided by the user or stored in the user profile), 3) the claimed determining the current driving location of the vehicle is achieved using the GPS (Paragraph 61: Global Positioning System; Paragraph 64: location identifier using GPS), 4) the claimed accessing traffic enforcement associated with the driving location is read on the specification (Paragraph 139: display accesses and displays a comparison of traffic rules for different countries, states, cities, or municipalities based on the current location of the vehicle), and 5) the claimed transmitting an alert according to the profile is achieved using the in-vehicle display (No. 5) that displays traffic violation alerts (Paragraph 139) to avoid potential traffic violations.  However, there is no mention of detecting an event in a driving path of the vehicle as well as obtaining event information regarding the event comprising real-time video images regarding a traffic enforcement activity.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
Another claimed element not found in either reference above is generating a traffic enforcement grade for the driving location.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 12, the Wang ‘785 reference selects a driver-specific enforcement scenario from the traffic enforcement information (Paragraph 138: traffic related data records 104 including historical violation citations and real-time traffic violations).
For claim 13, the Wang reference also includes a speed sensor (No. 806) and accelerometer (No. 802) to receive vehicle operating parameters, wherein the location identifier and the speed sensor is used to identify location and speed of the vehicle and alert the user during driving in a predefined radius of locations with speed limitations (Paragraph 141).
For claim 14, the alerts of Wang ‘785 are presented using an in-vehicle display (Fig. 5).
For claim 15, the information obtained in Rauscher is captures using cameras (Nos. 39-42) integral with the vehicle (Fig. 2).
For claim 16, the method taught by Wang includes the following claimed subject matter, as noted, 1) the claimed identifying an occupant of the vehicle is achieved using the microprocessor that identifies the user (Paragraph 49: user ID for each user of the application) and the vehicle (Paragraph 50: user changes the type of vehicle they are currently driving using type of plate), 2) the claimed retrieving a profile associated with the occupant is read on the specification (Paragraph 72: server receives a report and user’s location and determines contextual information provided by the user or stored in the user profile), 3) the claimed determining the current driving location of the vehicle is achieved using the GPS (Paragraph 61: Global Positioning System; Paragraph 64: location identifier using GPS), 4) the claimed accessing traffic enforcement associated with the driving location is read on the specification (Paragraph 139: display accesses and displays a comparison of traffic rules for different countries, states, cities, or municipalities based on the current location of the vehicle), and 5) the claimed transmitting an alert according to the profile is achieved using the in-vehicle display (No. 5) that displays traffic violation alerts (Paragraph 139) to avoid potential traffic violations.  However, there is no mention of detecting an event in a driving path of the vehicle as well as obtaining event information regarding the event comprising real-time video images regarding a traffic enforcement activity.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
Another claimed element not found in either reference above is generating a traffic enforcement grade for the driving location.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 17, the alert of Wang ‘785 is transmitted in accordance with the profile (Paragraph 139: display apparatus displays comparisons of traffic rules for different locations based on a current location of the vehicle and a location of a user’s driver license stored in a user profile).
For claim 18, the Wang ‘785 reference selects a driver-specific enforcement scenario from the traffic enforcement information (Paragraph 138: traffic related data records 104 including historical violation citations and real-time traffic violations).
For claim 19, the information collected in Wang ‘785 can be from a social media service (Paragraph 58: social network).
For claim 20, the Wang reference also includes a speed sensor (No. 806) and accelerometer (No. 802) to receive vehicle operating parameters, wherein the location identifier and the speed sensor is used to identify location and speed of the vehicle and alert the user during driving in a predefined radius of locations with speed limitations (Paragraph 141).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rauscher et al and Wang as applied to claim 1 above, and further in view of Abraham et al [US 2017/0086487].
For claim 8, the identifying of the occupant in the Wang reference does not obtain biometric information associated with the occupant of the vehicle.
The Abraham reference determines personalized speed limit information for a driver of a vehicle.  A recommended safe speed limit for a current driver can be determined and then presented to the driver of the vehicle.  The reference has a driver identification system (No. 202) that can include one or more biometric identification systems. Including retinal, facial, palm, fingerprint, voice, or other biometric recognition technologies to identify the driver (Paragraph 25).
The Abraham reference presents a useful method to determine a driver’s identity in real time, which is important because the driver of the vehicle may change at some point in the segment of the drive (Paragraph 24).  Also, the Wang reference requires the identity of the driver in order to present the traffic information to the particular driver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain biometric information of the driver in the system of Wang for the purpose of using a quick and reliable method of identifying the driver to insure proper information presented to said driver.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,878,619. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims access traffic enforcement information, access a driver profile, select a driver-specific traffic enforcement scenario, present an in-vehicle alert, and also generate a traffic enforcement grade.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wang [U.S. 9,558,665] uses social media to gather information regarding parking violations.
Beattie, Jr. et al [U.S. 9,704,398] enhances driver situational awareness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
3/9/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687